UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-08430 McDERMOTT INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) REPUBLIC OF PANAMA 72-0593134 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. EmployerIdentification No.) 757 N. ELDRIDGE PKWYHOUSTON, TEXAS (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (281)870-5000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler þ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No þ The number of shares of the registrant’s common stock outstanding at May 3, 2016 was 240,357,706. McDERMOTT INTERNATIONAL, INC. INDEX—FORM 10-Q PAGE PART I—FINANCIAL INFORMATION 1 Item1—Consolidated Financial Statements 1 Consolidated Statements of Operations 1 Consolidated Statements of Comprehensive Income (Loss) 2 Consolidated Balance Sheets 3 Consolidated Statements of Cash Flows 4 Consolidated Statements of Stockholders’ Equity 5 Notes to the Consolidated Financial Statements 6 Item2—Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3—Quantitative and Qualitative Disclosures about Market Risk 33 Item4—Controls and Procedures 35 PART II—OTHER INFORMATION 36 Item1—Legal Proceedings 36 Item 6—Exhibits 37 SIGNATURES 39 PART I—FINANCIAL INFORMATION Item1. Consolidated Financial Statements McDERMOTT INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, (In thousands, except share and per share amounts) Revenues $ $ Costs and Expenses: Cost of operations Selling, general and administrative expenses Impairment loss - Gains on asset disposals - ) Restructuring expenses Total costs and expenses Operating income Other income (expense): Interest expense, net ) ) Loss on foreign currency, net ) ) Other expense, net ) ) Total other expense ) ) Income (loss) before provision for income taxes ) Provision for income taxes Income (loss) before loss from investments in unconsolidated affiliates ) Loss from investments in unconsolidated affiliates ) ) Net loss ) ) Less: Net income (loss) attributable to noncontrolling interest ) Net loss attributable to McDermott International, Inc. $ ) $ ) Loss per share Net loss attributable to McDermott International, Inc. Basic: ) ) Diluted: ) ) Shares used in the computation of loss per share: Basic: Diluted: See accompanying Notes to the Consolidated Financial Statements. 1 McDERMOTT INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended March 31, (in thousands) Net loss $ ) $ ) Other comprehensive income (loss), net of tax: Unrealized gain on investments 5 12 Gain (loss) on derivatives ) Foreign currency translation ) ) Other comprehensive income (loss), net of tax ) Total comprehensive income (loss) $ $ ) Less: Comprehensive income (loss) attributable to non-controlling interests ) Comprehensive income (loss) attributable to McDermott International, Inc. $ $ ) See accompanying Notes to the Consolidated Financial Statements. 2 McDERMOTT INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, (In thousands, except share and per share amounts) (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash and cash equivalents Accounts receivable—trade, net Accounts receivable—other Contracts in progress Other current assets Total current assets Property, plant and equipment Less accumulated depreciation ) ) Net property, plant and equipment Accounts receivable – long-term retainages Investments in unconsolidated affiliates Deferred income taxes Other assets Total assets $ $ Liabilities and Equity Current liabilities: Notes payable and current maturities of long-term debt $ $ Accounts payable Accrued liabilities Advance billings on contracts Income taxes payable Total current liabilities Long-term debt Self-insurance Pension liability Non-current income taxes Other liabilities Commitments and contingencies Stockholders' Equity: Common stock, par value $1.00 per share, authorized 400,000,000 shares; issued248,374,567 and 246,841,128 shares, respectively Capital in excess of par value (including prepaid common stock purchase contracts) Accumulated deficit ) ) Treasury stock, at cost: 8,020,427 and 7,824,204 shares, respectively ) ) Accumulated other comprehensive loss ) ) Stockholders' Equity—McDermott International, Inc. Noncontrolling interest Total Equity Total Liabilities and Equity $ $ See accompanying Notes to the Consolidated Financial Statements. 3 McDERMOTT INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (In thousands) Cash flows from operating activities: Net loss $ ) $ ) Non-cash items included in net loss: Depreciation and amortization Impairment loss - Drydock amortization Stock-based compensation charges Loss from investments in unconsolidated affiliates Restructuring expense - Deferred income taxes ) Other non-cash items ) ) Changes in assets and liabilities that provided (used) cash: Accounts receivable ) ) Contracts in progress net of advance billings on contracts ) Accounts payable Accrued and other current liabilities ) ) Pension liability ) ) Other assets and liabilities ) Total cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property, plant and equipment ) ) (Increase) decrease in restricted cash and cash equivalents ) Sales and maturities of available-for-sale securities - Investments in unconsolidated affiliates ) ) Other investing activities - 76 Total cash used in investing activities ) ) Cash flows from financing activities: Repayment of debt ) ) Repurchase of common stock ) ) Other - ) Total cash used in financing activities ) ) Effects of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to the Consolidated Financial Statements. 4 McDERMOTT INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF EQUITY (Unaudited) Par Value Capital in Excess of Par Value Accumulated Deficit Accumulated Other Comprehensive Loss Treasury
